     1:17-cv-03032-RMG-MGB          Date Filed 09/21/20      Entry Number 147         Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Garcia Wilson,                            )                 Civil Action No. 1:17-3032-RMG
                                          )
                     Plaintiff,           )
                                          )
        v.                                )                     ORDER AND OPINION
                                          )
South Carolina Department of Corrections, )
et al.,                                   )
                                          )
                     Defendants.          )
___________________________________ )

         Before the Court is the Magistrate Judge’s report and recommendation (“R & R”) (Dkt.

No. 139) recommending that the Court deny Plaintiff’s amended motion for sanctions (Dkt. No.

85) as it applies to Defendant South Carolina Department of Corrections’ allegedly lost or

destroyed electronically stored information. For the reasons set forth below, the Court adopts the

R &R as the order of the court.

I.       Background

         Plaintiff Garcia Wilson claims that Defendants violated his constitutional rights by failing

to protect him from fellow inmate violence while incarcerated at Turbeville Correctional

Institution. Wilson alleges that he suffered injuries as a result of six separate assaults from June

2016 through August 2017. He brings fifteen causes of action. Claims against the individual

defendants are made against them in their individual and official capacities as employees of

Defendant South Carolina Department of Corrections (“SCDC”).

II.      Legal Standard

A.       Review of the R & R

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the


                                                 -1-
 1:17-cv-03032-RMG-MGB              Date Filed 09/21/20      Entry Number 147         Page 2 of 6




Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The district court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Where there are specific objections to the R & R, the Court

“makes a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. In the absence of objections, the district court

reviews the R & R to “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not

believe that it requires any explanation.”).

B.     Sanctions Pursuant to Rule 37(e) of the Federal Rules of Civil Procedure

       Spoliation is “the destruction or material alteration of evidence or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.” Silvestri v.

Gen. Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001). Spoliation must involve more than the

“negligent loss or destruction of evidence,” as “the alleged destroyer must have known that the

evidence was relevant to some issue in the anticipated case, and thereafter willfully engaged in

conduct resulting in the evidence’s loss or destruction. Turner v. United States, 736 F.3d 274, 282

(4th Cir. 2013). A district court’s power to sanction spoliation derives from two sources, Rule

37(e) and its “inherent power . . . to redress conduct ‘which abuses the judicial process.’” Id.

(quoting Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991)).

       Rule 37(e) governs the spoliation analysis for electronically stored information (“ESI”). It

provides:

       If electronically stored information that should have been preserved in the
       anticipation or conduct of litigation is lost because a party failed to take reasonable
       steps to preserve it, and it cannot be restored or replaced through additional
       discovery, the court:



                                                -2-
  1:17-cv-03032-RMG-MGB             Date Filed 09/21/20       Entry Number 147         Page 3 of 6




       (1) upon finding prejudice to another party from loss of the information, may order
       measures no greater than necessary to cure the prejudice; or

       (2) only upon finding that the party acted with the intent to deprive another party
       of the information’s use in the litigation may:

               (A) presume that the lost information was unfavorable to the party;
               (B) instruct the jury that it may or must presume the information was unfavorable
               to the party; or
               (C) dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e).

       “In order to warrant sanctions under Rule 37(e), which concerns only electronically stored

information, certain threshold elements must be established: (1) the information should have been

preserved, (2) the information was lost, (3) the loss occurred because a party failed to take

reasonable steps to preserve it, and (4) the information cannot be restored or recovered through

additional discovery.” In re Ethicon, Inc. Pelvic Repair Sys. Prods. Liab. Litig., MDL No. 2327,

No. 2:12-cv-00497-JRG, 2016 WL 5869448, at *3 (S.D. W.Va., Oct. 6, 2016). If these four initial

requirements are satisfied, Rule 37 “next establishes two different avenues parties can take to

demonstrate that sanctions are warranted.” Id. “The first avenue, Rule 37(e)(1), requires a court

to make a finding of prejudice before sanctions may be warranted. The second avenue, Rule

37(e)(2), requires a court to make a finding that a party acted with the intent to deprive the opposing

party” of the ESI. Id. Courts have broad discretion when deciding whether to impose spoliation

sanctions. See Turner, 736 F.3d at 281.

III.   Discussion

       Plaintiff contends that Defendant SCDC failed to preserve certain emails containing

documents that Thomas Roth reviewed in drafting the Roth Report. (Dkt. No. 85 at 27.) Existence

of these documents came to light when Mr. Roth produced a flash drive containing approximately




                                                 -3-
 1:17-cv-03032-RMG-MGB              Date Filed 09/21/20       Entry Number 147         Page 4 of 6




305 emails and 1,788 pages of attachments, in response to Plaintiff’s August 2019 third-party

deposition subpoena. (Dkt. No. 101 at 15.) Plaintiff contends that these and potentially other

documents that Defendant SCDC supplied to Mr. Roth should have been captured from SCDC’s

servers and produced. (Dkt. No. 85 at 24.) Defendant SCDC argues that it could not identify and

produce any such documents because their time-sensitive secure links expired and were

automatically deleted (Dkt. No. 125 at 9, No. 128), but, in any event, the information remains

discoverable by other means (Dkt. No. 101 at 20, 22).

       This Court previously remanded to the Magistrate Judge specific inquiries relating to a

sanction based on loss of ESI; specifically: (1) review the list of allegedly missing documents

provided by Plaintiff and make findings concerning whether such documents have been produced

or whether SCDC failed to preserve or otherwise failed to produce such documents; (2) make a

finding of any specific prejudice that Plaintiff suffered, if any, if the ESI has been lost; and (3)

recommend any sanctions, if appropriate, based upon those findings. (Dkt. No. 111 at 5.) The

Magistrate Judge has reviewed the six encrypted links emailed by Defendant SCDC to Mr. Roth

from September 2017 through January 2018. (Dkt. No. 121-1.) The documents underlying the

links cannot be identified because the secure links have expired and Defendant SCDC retained no

other records of the documents and, therefore, are considered lost under Rule 37(e).              The

Magistrate Judge finds that this loss appears to be a result of Defendant SCDC’s failure to take

reasonable steps to preserve the information recorded at these links, and that at least four of the six

links reasonably should have been preserved in light of the complaint being served on Defendant

SCDC on or around October 23, 2017. See In re: Ethicon, Inc. Pelvic Repair Sys. Prod. Liab.

Litig., 299 F.R.D. 502, 512 (S.D. W.Va. 2014).




                                                 -4-
    1:17-cv-03032-RMG-MGB          Date Filed 09/21/20       Entry Number 147        Page 5 of 6




        Critically, as discussed, imposing sanctions under Rule 37(e) requires a showing of

prejudice. Fed. R. Civ. P. 37(e)(1). Spoliation “causes no prejudice [if] the evidence destroyed

was not relevant, or as merely cumulative to readily available evidence, or [if] the same evidence

could be obtained from other sources.” Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497,

526 (D. Md. 2010). Similarly, “prejudice is less acute when there are sources from which at least

some of the allegedly spoliated evidence can be obtained . . . [and] when the party seeking

discovery can obtain extrinsic evidence of the content of at least some of the deleted information

from other documents, deposition testimony, or circumstantial evidence.” In re Ethicon, 299

F.R.D. at 523. The Magistrate Judge cannot discern any specific prejudice Plaintiff has suffered

from the loss of the allegedly missing documents, including because Defendant SCDC has

represented that it will not contest the contents of the Roth Report and Plaintiff had opportunity to

depose Mr. Roth about his report, conclusions and data collected for it. See Knight v. Boehringer

Ingelheim Pharma, Inc., 323 F. Supp. 3d 837, 845 (S.D. W.Va. 2018) (noting that courts typically

find prejudice under Rule 37(e)(1) “when spoliation compromises [another] party’s ability to

present its case,” particularly where the “party cannot present evidence essential to its underlying

claim.”) (internal quotation marks omitted).1 Nor is there any reasonable basis to find that

Defendant SCDC acted with an intent to deprive Plaintiff of the information’s use in litigation.

Fed. R. Civ. P. 37(e)(2). No party filed an objection to the Magistrate Judge’s R & R.




1
  The Magistrate Judge also noted in her prejudice analysis that Plaintiff did not rely on the Roth
Report or Mr. Roth’s deposition testimony when opposing Defendants’ motion for summary
judgment. The Roth Report was not in the record on summary judgment at the time. It is now in
the record pursuant to the Court’s order on its rule to show cause.


                                                -5-
 1:17-cv-03032-RMG-MGB            Date Filed 09/21/20      Entry Number 147         Page 6 of 6




       Therefore, having carefully considered the Magistrate Judge’s findings and the basis

thereof, the Court adopts as the order of the Court the recommendation that the portion of

Plaintiff’s amended motion for sanctions seeking sanctions on the basis of lost ESI be denied.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 139) as the order of

the Court. The portion of Plaintiff’s amended motion for sanctions (Dkt. No. 85) seeking sanctions

for Defendant SCDC’s loss of ESI is DENIED.

       AND IT IS SO ORDERED.



                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge
September 21, 2020
Charleston, South Carolina




                                               -6-
